



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pham, 2016 ONCA 258

DATE: 20160407

DOCKET: C59824

Watt, Epstein and Tulloch JJ.A

BETWEEN

Her Majesty the Queen

Respondent

and

Thi Nga Pham

Appellant

Venus Sayed, for the appellant

Stephen Dawson, for the respondent

Heard: March 24, 2016

On appeal from the conviction entered on August 12, 2014
    and the sentence imposed on December 17, 2014 by Justice C.D. Anderson of the Ontario
    Court of Justice.

ENDORSEMENT

[1]

The appellant appeals her conviction of possession of 48 pounds of
    marijuana for the purpose of trafficking and seeks leave to appeal her sentence
    of imprisonment for a term of six months imposed as a result of that
    conviction.

[2]

The appellant was the driver of a sport utility vehicle that was pulled
    over by a police officer on Highway 401 in Eastern Ontario. In a cardboard box
    in the cargo area of the vehicle, police located several bags of packaged marijuana.

[3]

The genesis of the traffic stop was a report from another police officer
    about unsafe driving and observations by the arresting officer who followed the
    vehicle for several kilometers. The officer who stopped the vehicle approached
    it. He made several observations as he waited for the occupants, in particular
    the appellant, to produce information he requested of them. Both occupants
    seemed nervous. The appellant kept looking back towards two large black
    suitcases in the rear of the vehicle. There were several cellphones on the
    console. The officer detected a strong smell of raw marijuana from the vehicle.
    As he walked by the vehicle to return to his cruiser, the officer noticed a
    cardboard box with Ziploc bags protruding from it containing material of the
    shape and size of marijuana. He made this observation through heavily tinted
    windows.

[4]

On his return to his cruiser, the officer conducted a CPIC check on his
    computer. He returned to the vehicle driven by the appellant and arrested the
    appellant and her passenger on a charge of possession of marijuana for the
    purpose of trafficking.

[5]

The appellant advances three grounds of appeal against conviction. She says
    that the trial judge erred:


i.

in failing to find that the
    police lacked reasonable grounds to detain the appellant and thereby lacked the
    authority to search the vehicle incident to her arrest;


ii.

in failing to exclude the marijuana
    as evidence obtained by
Charter
infringement under s.24(2) of the
Charter
;
    and


iii.

in misapprehending the evidence
    of the arresting officer and thereby rendering an unreasonable verdict based on
    his evidence.

[6]

We would not give effect to any of these grounds of appeal.

[7]

We are satisfied, as the appellant acknowledges, that the initial
    traffic stop was fully justified under s. 216(1) of the
Highway Traffic Act
.
    The same may be said of the request for documents identifying the occupants and
    the authority of the driver to operate the vehicle with appropriate insurance
    coverage. Any additional purpose the officer had was neither improper nor did
    it entail an infringement on the liberty or security of the occupants beyond
    what is contemplated by the purpose animating s.216(1) of the
Highway
    Traffic Act
. See,
Brown v. Regional Municipality of Durham Police
    Service Board
, (1998) 116 O.A.C. 126, at para. 31.

[8]

We are equally satisfied that the trial judge made no error in
    concluding that the investigating officer had reasonable and probable grounds
    to arrest the appellant for possession of marijuana.

[9]

When the officer reached the vehicle, he detected a strong odour of raw
    marijuana. New air fresheners hung from the rear-view mirror. Several
    cellphones were in the vehicle. Both occupants were nervous. The appellant repeatedly
    looked back at the large bags in the rear seat or cargo area. The officer
    noticed a large box with bags containing a substance that resembled marijuana
    in size and shape protruding from it. The cumulative effect of these
    observations amounted to reasonable and probable grounds to arrest the
    appellant. It followed that the search of the vehicle incident to the lawful
    arrest and carried out in a reasonable manner was constitutionally valid.

[10]

The
    trial judge found a breach of s.10(b) when the arresting officer did not inform
    the appellant of her s.10(b) rights immediately upon arrest. The informational
    component of the right was delayed three to four minutes. The trial judge
    rejected the appellants claim that she did not speak to a lawyer, rather only to
    an interpreter, after the investigating officer called the toll-free number for
    duty counsel advice and, in accordance with his usual practice, requested a
    response from a Vietnamese-speaking lawyer. We see no basis upon which to interfere
    with this finding or the trial judges decision to admit the real evidence
    found in the vehicle.

[11]

The
    appellant also seeks leave to appeal the sentence of imprisonment for a term of
    six months imposed upon her. She says the trial judge erred in failing to
    impose a conditional sentence of imprisonment. The sentence imposed at trial,
    she contends, is demonstrably unfit for a 52 year-old first offender, the sole
    support of her daughter, a university student. A conditional sentence order
    would permit her to continue operating her business, to maintain her home, and
    would also achieve the predominant sentencing objectives.

[12]

We
    would not interfere with the sentence imposed at trial. We measure the sentence
    imposed for its adherence to the cardinal principle of sentencing proportionality
     regardless of whether trial judge erred in principle when crafting it. We see
    no error in principle in the judges approach or any misapprehension of
    relevant evidence, let alone any error that had an impact on the sentence
    ultimately imposed.

[13]

The
    offence involved a significant quantity of marijuana. The crime was motivated
    entirely by financial gain. The offender who committed it, by her own
    admission, gave perjured testimony on the
voir dire
, if not on the
    trial proper in a desperate effort to escape conviction.

[14]

The
    appeal from conviction is dismissed. Leave to appeal sentence is granted, but
    the appeal from sentence is dismissed.

David Watt J.A.

Gloria Epstein J.A.

M. Tulloch J.A.


